Citation Nr: 0019931	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  94-39 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for chronic low back strain. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from May 1991 to May 1993.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in June 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, for additional development.  The 
veteran failed, on several occasions, to reply to 
correspondence sent to him by the RO.  He also failed to 
report for examinations scheduled in July 1999 and August 
1999 in conjunction with his claim for an increased 
evaluation for his service-connected low back disability.  
Although in his substantive appeal the veteran requested a 
hearing at the RO before a member of the Board, he failed to 
report for his travel board hearing scheduled in December 
1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  The service-connected chronic low back strain is 
manifested by slight limitation of motion of the lumbar spine 
with complaints of radiating pain down his left lower 
extremity and mechanical low back pain.  X-rays of the 
lumbosacral spine visualize spina bifida occulta at S1 with 
narrowing of the lumbosacral joint space and evidence 
suggestive of associated muscular spasm; however, muscle 
spasm has not been demonstrated on clinical examination.  

3.  The veteran's low back disability is not marked by such 
unusual or exceptional disability factors as to render 
inadequate the application of the regular schedular 
standards.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim to the extent possible and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The record shows that the veteran's original claim for 
service connection for low back disability was received in 
June 1993 and was granted in a rating decision dated in 
February 1994, when a 10 percent evaluation was assigned 
under Diagnostic Code 5295, effective from separation.  The 
veteran disagreed with the evaluation assigned, and this 
appeal ensued.  

The veteran's claim for a higher evaluation for low back 
disability is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, the rule in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The Board observes that the veteran failed to report, 
apparently without good cause, for examinations scheduled in 
July and August 1999 in conjunction with his claim for an 
increased rating for chronic low back strain.  A VA 
orthopedic examination had been requested in the Board's June 
1997 remand.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).  
Accordingly, the Board will proceed on the record.  

Factual Background

When the veteran underwent a VA compensation examination in 
June 1993, he complained of tightness in his lower back, 
usually worsening with sitting or standing for prolonged 
periods of time - about 30 to 60 minutes - which was relieved 
by moving about.  This sensation of tightness radiated down 
to the left posterior aspect of his thigh and sometimes to 
the knee and to the left foot, occurring almost daily.  This 
was relieved somewhat by motion for a few hours but was 
aggravated by lifting heavy objects.  The veteran took Motrin 
in the maximum amount of three times a day.  On examination, 
he was in no acute distress and was ambulatory without any 
assistance and without any gait abnormality.  He had no 
costovertebral angle tenderness and no spinal tenderness.  He 
demonstrated no kyphoscoliosis.  The sensation in his back 
was intact.  He was able to flex at the hips to about 60 
degrees.  Straight leg raising was "borderline" at 60 
degrees in both legs.  His vibratory sensation was intact 
bilaterally.  He was able to dorsiflex his feet and his great 
toes symmetrically and fully.  The peripheral pulses were 
intact.  He demonstrated proper lifting technique.  There was 
no calf or thigh atrophy.  His reflexes were 2+ bilaterally.  
There were no resting tremors.  There were no femoral bruits.  
The pertinent impression was low back pain with subjective 
radicular symptoms.  

VA X-rays of the veteran's lumbosacral spine in August 1993 
resulted in the radiologist's impression of spina bifida 
occulta at S1 with narrowing of the lumbosacral joint space, 
and evidence suggestive of associated muscular spasm.  

When seen at a VA rehabilitation medicine clinic in July 
1993, the veteran complained of chronic low back pain since 
heavy lifting in service in December 1992.  He claimed that 
he had back pain with occasional radiation into the left 
buttock or left lower extremity posteriorly into the left 
foot to the sole of the foot.  The veteran described the pain 
as 6 on a scale of 10 and indicated that the pain decreased 
to 2 to 3 on a scale of 10 with Motrin.  He had forward 
flexion of his back to 70 degrees, backward extension to 30 
degrees, and functional range of motion with lateroflexion 
and rotation.  His lower extremity strength in the bilateral 
hip flexors was 4/5, and his left knee extensors and flexors 
were 4/5.  The assessment was probably mechanical low back 
pain.  

In August 1993, the veteran underwent a VA physical therapy 
consultation that culminated in findings consistent with 
those previously reported.  Moist heat and exercises were 
prescribed.  By mid-August, the veteran reported improvement 
of his low back pain.  A physical therapy note dated in late 
August 1993 shows that the veteran continued to have low back 
pain but received temporary relief with physical therapy.  In 
September 1993, it was reported that the veteran had received 
physical therapy for about a month and that the goals of 
achieving decreased low back pain and increased lumbar range 
of motion to within full (or functional) limits (WFL) were 
achieved.  The veteran was discharged from the physical 
therapy clinic, was issued a "hydrocollator pack" for his 
low back and was encouraged to continue his back exercises at 
home.  

When seen at the VA outpatient clinic in November 1993, the 
veteran stated that he had intermittent pain but could not 
identify the exacerbating factors.  It was reported that 
lumbosacral spine X-rays showed spina bifida occulta of S1.  
There was decreased range of motion on forward flexion of the 
low back, but fair extension, lateroflexion, and rotation 
bilaterally.  Although spina bifida occulta was assessed, it 
was doubted that this was contributing to his problem.  When 
seen in the pain clinic in December 1993, the assessment was 
myofascial pain syndrome, which was improved with his home 
(exercise) program.  He continued to be seen in the pain 
clinic through August 1994 for essentially similar 
complaints.  Beginning in January 1994, the veteran received 
trigger-point injections for purposes of decreasing his pain, 
followed by low back stretching exercises.  When seen in the 
rehabilitation service in April 1994, he complained of pain 
in the low back down the back of his leg to the sole of his 
foot.  The pain would come on with activity.  He stated that 
the pain would wake him up from sleep.  He now complained of 
pain on the right side.  He had paresthesia in his left side.  
An examination revealed mild trigger-points of the 
quadriceps, lumbar and gluteus regions on the left side.  The 
impression was myofascial pain of the low back.  When seen in 
the rehabilitation clinic in June 1994, the veteran 
complained of chronic low back pain that began in service in 
December 1992.  It was reported that the pain had been 
treated generally with trigger-point injections with good 
results.  However, the veteran continued to have low back and 
buttock pain.  

When seen in the rehabilitation clinic in July 1994, the 
veteran's low back muscles were very tight.  The assessment 
was myofascial pain syndrome.  When seen in the pain clinic 
in August 1994, it was reported that the veteran was doing 
low back exercises.  Light weight training was recommended.  
The assessment was spina bifida occulta with myofascial pain.  

Analysis

Under the rating schedule, slight limitation of motion of the 
lumbar segment of the spine warrants a 10 percent evaluation; 
a 20 percent evaluation requires moderate limitation of 
motion.  A 40 percent evaluation is warranted where severe 
limitation of motion is shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

The veteran's low back disability could be evaluated under 
Diagnostic Code 5292 for limitation of lumbar spine motion 
and under Diagnostic Code 5295 for lumbosacral strain.  
However, when a service-connected disability such as the low 
back can be evaluated under a number of diagnostic codes, the 
disability is evaluated under the diagnostic code that most 
accurately reflects the dominant disability present; 
evaluation of the service-connected disability under multiple 
diagnostic codes in order to artificially inflate the 
service-connected evaluation is precluded under the 
provisions of 38 C.F.R. § 4.14 (1999) (rule against 
pyramiding).  

There is no definitive showing in this case that the range of 
motion of the veteran's lumbar spine is currently any more 
than slight.  Although he continues to have low back pain 
that has been variously attributed to spina bifida occulta 
and to myofascial pain syndrome, trigger-point injections and 
low back exercises appear to have ameliorated his low back 
complaints.  As the veteran failed to report for the recently 
scheduled orthopedic examination, the current range of motion 
of his low back is unknown.  Although he undoubtedly has 
painful range of motion, it is impossible without the precise 
measurement of the ranges of motion in the specific planes of 
excursion to establish the current limitation of motion of 
the low back.  It is possible that when pain on motion of the 
low back, including on flare-ups, or impairment as a result 
of weakened movement, excess fatigability, or incoordination, 
is considered, the actual functional impairment of the 
veteran's low back would equal or more nearly approximate 
moderate limitation of motion of the lumbar spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.7.  
Such limitation of motion would warrant a 20 percent 
evaluation under Diagnostic Code 5292.  It is the case that a 
claimant is entitled to the resolution of reasonable doubt in 
his favor regarding the degree of disability when such a 
doubt arises after consideration of all the evidence.  
38 C.F.R. § 4.3 (1999).  This provision of the rating 
schedule, however, also refers to the provisions of 38 C.F.R. 
§ 3.102 (1999), which provides for the application of the 
principle of reasonable doubt when such doubt arises 
concerning, inter alia, the degree of disability, which is 
the issue before the Board in this case.  But 38 C.F.R. § 
3.102 also defines reasonable doubt as "a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility."  (Emphasis added.)  
The medical evidence in its current state is simply too vague 
and indeterminate to constitute a firm basis for granting a 
higher evaluation under Diagnostic Code 5292.  A higher 
evaluation would require the Board to engage in prohibited 
speculation as to the functional limitation of motion of the 
lumbar spine in its various planes of excursion.  

Under Diagnostic Code 5295, a 10 percent evaluation is 
warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The evidence shows that the veteran has characteristic pain 
on motion of the lumbar spine, for which a 10 percent 
evaluation is currently in place under Diagnostic Code 5295.  
However, the evidence has only suggested the possibility of 
muscle spasm on extreme forward bending; muscle spasm was not 
shown on clinical examination.  The evidence has also failed 
to demonstrate unilateral loss of lateral spine motion in the 
standing position.  A 20 percent evaluation under Diagnostic 
Code 5295 is thus not indicated.  

X-rays of the lumbosacral spine have visualized spina bifida 
occulta at S1 with narrowing of the lumbosacral joint space.  
However, it is not apparent that this was due to the service-
connected lumbosacral strain or that any of the other 
criteria necessary for a 40 percent evaluation under 
Diagnostic Code 5295 are present.  There is no showing that 
the veteran has listing of his whole spine to the opposite 
side, marked limitation of forward bending in the standing 
position, or loss of lateral motion with osteoarthritic 
changes.  Although straight leg raising was "borderline" at 
60 degrees, bilaterally, when the veteran was examined in 
June 1993, a positive Goldthwait's sign is not definitively 
shown, and the overall functional impairment of the low back 
is not shown to be any more than mild.  There is no 
indication that the veteran has abnormal mobility on forced 
motion of the lumbar spine.  The medical evidence essentially 
shows that the veteran has recurrent low back pain resulting 
in some functional impairment that is contemplated in the 10 
percent evaluation currently assigned.  See 38 C.F.R. 
§§ 4.10, 4.40.  The low back pain has been shown to be 
susceptible to amelioration through exercises, including 
stretching exercises, and trigger-point injections.  There is 
no evidence that he has undergone any such injections since 
1994 or that his low back problems are any worse currently 
than they were then.  Although there are complaints of 
radiating pain into the left lower extremity, these 
complaints were characterized by the VA examiner in June 1993 
as subjective.  It was then observed that the veteran did not 
exhibit any gait disturbance.  Thus, to the extent that the 
radicular symptoms may be considered part and parcel of the 
service-connected low back disability, they are not shown to 
result in any significant functional impairment.  There is 
therefore no showing that the rating currently assigned does 
not coordinate with the actual degree of functional 
impairment shown by the evidence of record.  See 38 C.F.R. 
§ 4.21 (1999).  

Finally, there is no showing of exceptional or unusual 
disability factors such as to render impractical the 
application of the regular schedular standards.  There is no 
showing that the low back disability has, by itself, resulted 
in frequent periods of hospitalization or in marked 
interference with employment.  See 38 C.F.R. § 3.321(b)(1).  
This is not to say that it does not result in some 
interference, but the impact of disability on a veteran's 
industrial capacity is in some measure contemplated in the 
rating schedule itself and thus in the 10 percent rating 
already assigned.  See 38 C.F.R. § 4.1 (the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability).  The Board therefore 
finds that the RO did not err in failing to refer this claim 
to the VA Central Office for an initial determination.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  

After a careful consideration of the available evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for service-connected low back disability.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

An increased evaluation for chronic low back strain is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

